Rapier Family




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      April 6, 2015

                                  No. 04-15-00105-CV

                             Mava HURD and Leonard Izzo,
                                     Appellant

                                            v.

                          RAPIER FAMILY FOUNDATION,
                                    Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-14969
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       Appellants’ first motion for extension of time to file their brief is GRANTED.
Appellants’ brief is due on May 15, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court